EXHIBIT 99.1 Britton & Koontz Capital Corporation 500 Main Street 601-445-5576 P O Box 1407 601-445-2481Fax Natchez, MS39121 http://www.bkbank.com, corporate@bkbank.com FOR IMMEDIATE RELEASE: FOR MORE INFORMATION: August 22, 2007 W. Page Ogden, President & CEO (Nasdaq - BKBK) William M. Salters, Treasurer & CFO BRITTON & KOONTZ DECLARES QUARTERLY DIVIDEND Natchez, Mississippi – The Board of Directors of Britton & Koontz Capital Corporation (Nasdaq: BKBK, "the Company") on August 21, 2007, declared a quarterly dividend of $0.18 per share to shareholders of record as of August 31, 2007, and payable September 14, 2007. Britton
